Drake, Ch. J.,
dissenting:
I do not object to the judgment of the court, except that portion which allows the claimant $700 for the “ value of 100,000 feet of lumber washed away or stolen.”
Most certainly the defendants neither washed away nor stole that lumber; and when we allow the claimants full indemnity for all the time the work was suspended and the lumber exposed to be washed away or stolen, they should, in justice, bear the loss occasioned by their failure to take care of their own property.